Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on March 24, 2022. Claims 1, 3-10, 12-19, 21 and 41-45 are pending in the application. Claims 12-19 and 21 have been withdrawn and claims 1, 3-10 and 41-45 are being examined herein. 
Status of Objections and Rejections
The objections to Figs. 9 and 13 have been withdrawn in view of Applicant's amendment.
The objections to Figs. 11, 14A-14C, 26, 27, 29 and 30 are maintained.
The objection to the claims has been withdrawn in view of Applicant's amendment.
All rejections from the previous office action are withdrawn in view of applicant’s amendment.
New grounds of rejection under 35 U.S.C. 112(a), 102, 103 are necessitated by the amendments.



Drawings

The drawings were received on March 24, 2022.  Replacement drawings for Figs. 9 and 13 are acceptable. Replacement drawings for Figs. 11, 14A-14C, 26, 27, 29 and 30 are unacceptable. 
The drawings are objected to because Figs. 11, 14A-14C, 26, 27, 29 and 30 contain illegible print. The font is fuzzy and too small. Numbers, letters, and reference characters must measure at least.32 cm. (1/8 inch) in height. See MPEP 608.02 (V) Drawing Standards. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 41-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. 
Claim 1 recites the binding region is provided on a separated flow path from the sensing surface. The specification does not contain support for wherein the binding region is provided on a separated flow path from the sensing surface. The specification discloses that the binding region is separated from the sensing surface by a separation distance (see e.g. Fig. 24, p. 54, ln. 5-20) but does not disclose wherein the binding region is provided on a separated flow path from the sensing surface. 
Claim 1 recites the sensing surface is connected to the binding region via a separated microfluidic or fluidic channel. The specification does not contain support for wherein the sensing surface is connected to the binding region via a separated microfluidic or fluidic channel. The specification discloses that the binding region is separated from the sensing surface by a separation distance (see e.g. Fig. 24, p. 54, ln. 5-20) but does not disclose wherein the sensing surface is connected to the binding region via a separated microfluidic or fluidic channel. 
Claims 3-10 and 41-45 are rejected as dependent thereon. 
Applicant is required to cancel the new matter in reply to this Office Action.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3-9, and 41-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by V. N. Goral, et al. (Lab on a Chip, 2006, 6, pp. 414-421).

Regarding claim 1, Goral teaches a sensor (a microfluidic biosensor for detection of nucleic acid sequences, Fig. 1, p. 415, left column, 4th paragraph) comprising:
a. a support substrate (PDMS, Fig. 1, p. 415, right column, Fabrication of the microfluidic channels);
 b. a binding region on the support substrate (Fig. 1, area labeled “magnet”, The liposome-target sequence-bead complexes formed were captured by the magnet in the detection zone, p. 417, right column, first paragraph); 
c.  at least one surface structure protruding from an upper surface of the support substrate (70 A˚ of titanium and 500 A˚ of gold Interdigitated ultramicroelectrode arrays, Fig. 1, p. 415, right column, last paragraph), wherein the at least one surface structure includes an electrode layer (Fig. 1, IDUA); and 
d. a sensing surface on the electrode layer (released ferro/ferricyanide was detected on the IDUA positioned downstream of the capture zone and signals were recorded either as peak height or peak area, p. 417, right column, first paragraph),. 
The limitation “wherein the sensing surface is adapted to contact a sample containing an electroactive species which results from binding of a target analyte to a binding agent on the binding region;” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Goral is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Goral teaches released ferro/ferricyanide was detected on the IDUA positioned downstream of the capture zone and signals were recorded either as peak height or peak area, p. 417, right column, first paragraph, and wherein super paramagnetic beads (binding layer) coated with streptavidin were coupled with the biotinylated capture probe (binding agent), p. 417, left column, Liposome and magnetic bead preparation, and therefore teaches wherein the sensing surface contacts a sample containing an electroactive species which results from binding of a target analyte to a binding agent on the binding region.
Goral teaches wherein the binding region is provided on a separated flow path from the sensing surface (Fig. 1 showing magnet separated from IDUA, Examiner interprets the magnet to be provided at a path separated from the path of IDUA); 
Goral teaches wherein the binding agent is attached to a binding layer at the binding region (super paramagnetic beads (binding layer) coated with streptavidin were coupled with the biotinylated capture probe (binding agent), p. 417, left column).
The limitation “the binding region is adapted to contact a sample containing the target analyte” is a recitation with respect to an intended use. A functional recitation/intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Goral is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Goral teaches wherein super paramagnetic beads (binding layer) coated with streptavidin were coupled with the biotinylated capture probe (binding agent), p. 417, left column, Liposome and magnetic bead preparation and wherein the liposome-target sequence-bead complexes formed were captured by the magnet in the detection zone (p. 417, right column, first paragraph) which meets the limitation “the binding agent attached to a binding layer at the binding region is adapted to contact a sample containing the target analyte.”

The limitation “wherein the sensor is adapted to detect a detectable response at the sensing surface following binding of the target analyte to the binding agent attached to the binding layer” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Goral is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Goral teaches released ferro/ferricyanide was detected on the IDUA positioned downstream of the capture zone and signals were recorded either as peak height or peak area, p. 417, right column, first paragraph. 


The limitation “wherein the binding of the target analyte to the binding agent results in the electroactive species which mediates the detectable response at the sensing surface” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Goral is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Goral teaches the liposome-target sequence-bead complexes formed were captured by the magnet in the detection zone, wherein liposomes were lysed by injecting a 60 mM n-octyl-b-D-glucopyranoside (OG) through inlet 2 into the microchannel and released ferro/ferricyanide was detected on the IDUA positioned downstream of the capture zone and signals were recorded either as peak height or peak area, p. 417, right column, first paragraph. 
Goral teaches and wherein the binding region and sensing surface are within a microfluidic or fluidic system (microchannel p. 419, left column, second paragraph, Fig. 1) and wherein the microfluidic or fluidic system is adapted such that the sensing surface is connected to the binding region via a separated microfluidic or fluidic channel in a flow environment (Fig. 1 a showing a portion of microfluidic channel connecting the magnet region and the IDUA region; examiner notes the limitation does not specify what the channel is separated from). 
The limitation “in a flow environment” is a recitation of intended use. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Goral is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Goral teaches microfluidic channel connections (Fig. 1) in a flow environment (the solutions were sequentially injected at a flow rate, p. 416, right column, Electrochemical flow studies).
Regarding claim 3, Goral teaches wherein attachment of the binding agent to the binding region is electrostatic, covalent or via a magnetic bead to which the binding agent has been attached (a superparamagnetic bead that is captured on a magnet inside the microchannel, p. 415, left column, fourth paragraph).  
Regarding claim 4, Goral teaches wherein the sensor includes a magnetic element (captured on a magnet inside the microchannel, p. 415, left column, fourth paragraph) and the binding layer at the binding region is a functional surface on a magnetic particle (a superparamagnetic bead p. 415, left column, fourth paragraph) wherein the magnetic particle is attached to the support substrate by a magnetic field created by the magnetic element (a superparamagnetic bead that is captured on a magnet inside the microchannel, p. 415, left column, fourth paragraph) .  

Regarding claim 5, Goral teaches wherein the at least one surface structure comprises a plurality of surface structures separated from each other by about 50 nm to about 2000µm (gap between the fingers was 4.5 µm, p. 416, left column, first paragraph). 

Regarding claim 6, Goral teaches wherein the electrode layer is deposited on an upper surface of the at least one surface structure (70 A˚ of titanium and 500 A˚ of gold Interdigitated ultramicroelectrode arrays, Fig. 1, p. 415, right column, last paragraph, gold electrode).  

Regarding claim 7, Goral teaches wherein the binding layer comprises a functional surface on one or more magnetic particles attached to the support substrate (a superparamagnetic bead that is captured on a magnet inside the microchannel, one oligonucleotide is immobilized on a superparamagnetic bead, p. 415, left column, fourth paragraph).  

Regarding claim 8, Goral teaches wherein the sensor comprises a measurement electrode electrically connected the sensing surfaces or to a sensing group via the electrode layer (one set of fingers was used as working electrode and the other set of fingers as auxiliary electrode, p. 416, right column, first paragraph).  
Regarding claim 9, Goral teaches wherein the binding layer or the binding region is adjacent to a first sensing surface on a first electrode layer (Fig. 1, electrode finger set closer to magnet); and wherein the first sensing surface is adjacent to a second sensing surface on a second electrode layer (Fig. 1, second electrode finger set); and wherein a first separation distance of the first sensing surface from the binding layer or the binding region is less than a second separation distance of the second sensing surface from -3-4820-1089-4563.3Atty. Dkt. No. 026069-0115 the binding layer or the binding region (First finger set is closer to magnet than second finger set, Fig. 1); and wherein the first and second electrode layers are electrically isolated from one another (Fig. 2 showing finger sets electrically isolated from one another).   

Regarding claim 41, Goral teaches wherein the sensing surface and binding region are in separate compartments of a microfluidic system (Fig. 1, the plate had a well for accommodation of a permanent magnet required for capturing magnetic beads in the detection zone, p. 415, right column, Fabrication of the microfluidic channels).  
 
Regarding claim 42, Goral teaches wherein the sensor comprises a buffer compartment (Fig. 1, inlet 1). 
The limitation “adapted to provide buffer to wash the binding region following binding of the target analyte to the binding agent” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Goral is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Goral teaches that inlet 1 was used for loading the reaction mixture and the washing buffer (Fig. 1).
Regarding claim 43, Goral teaches wherein the sensor comprises a valve (fluid flow through the channel network was established by applying a positive pressure at the inlet using a syringe pump, p. 417, left column, last paragraph).  The limitation “adapted to direct the electroactive species in the flow environment over the sensing surface” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Goral is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Goral teaches that inlet 1 was used for loading the reaction mixture and the washing buffer (Fig. 1).

Regarding claim 44, Goral teaches wherein the sensor comprises a compartment (Fig. 1, inlet 1). 
The limitation “adapted to provide a ligand to label the target analyte to produce a labelled target analyte” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Goral is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Goral teaches that inlet 1 was used for loading the reaction mixture and the washing buffer (Fig. 1).
Regarding claim 45, Goral teaches wherein the sensor comprises a compartment (Fig. 1, inlet 1). 
The limitation “adapted to provide an electroactive substrate which following exposure to a bound labelled target analyte produces the electroactive species” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Goral is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Goral teaches that inlet 1 was used for loading the reaction mixture and the washing buffer (Fig. 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over V. N. Goral, et al. (Lab on a Chip, 2006, 6, pp. 414-421) and further in view of Yoo (US 2010/0234237) (provided in Applicant’s IDS of June 6, 2019).

Regarding claim 10, Goral teaches wherein the PDMS (support substrate) and microelectrode array (surface structure) are separable and therefore fails to teach wherein the support substrate is integral with the at least one surface structure. 
Yoo teaches an electrochemical nucleic assay device (para. [0007], [0148]) wherein the interdigitated array electrodes are disposed on the substrate of the assay site (para. [0151]). 
It is generally recognized that making something integral is not of innovation. MPEP 2144.04(V)(V). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the arrangement of the surface structure to be disposed on the support substrate of Goral as taught by Yoo because such arrangement was recognized as also being used for nucleic acid detection and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B). Additionally, it would have been obvious to make the support substrate is integral with the surface structure since of Modified Goral with a reasonable expectation of success of providing permanent electrodes on the substrate surface. 


Response to Arguments
In the arguments presented on pages 11-13 of the amendment, the applicant argues that the sensor of claim 1 comprises a binding region and a sensing surface which are separate but are connected via a microfluidic or fluidic channel in a flow environment. The applicant asserts that Goral all the solutions in Goral are sequentially injected and would therefore pass over the interdigitated electrodes and as a result the binding region is not separated from the sensing surface as claimed. 
Examiner respectfully disagrees. As shown in Fig. 1a, the magnet region (the binding region) of Goral is physically separated from the IDUA (sensing surface) and connected via a microfluidic channel and therefore meets the limitations wherein the binding region is provided on a separated flow path from the sensing surface and that the sensing surface is connected to the binding region via a separated microfluidic or fluidic channel in a flow environment. 
In the arguments presented on pages 11-13 of the amendment, the applicant argues Fig. 28 of the instant specification comprises a first binding region microfluidic flow path, and a separate second sensing region microfluidic flow path. In this example, the sensor comprising multiple inlets, and 2 outlets (i.e. 2 waste outlets). Applicant asserts the separated flow paths (in this case exemplified by 2 flow paths and 2 separated outlets) may ensure the sensor does not encounter the various sample and labelled target solutions (i.e. the matrix, or variable ingredients within the sample and wash solutions).
Examiner respectfully disagrees. Applicant has not claimed multiples inlets and outlets or such a configuration as shown in Fig. 28. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., multiple inlets and outlets) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, examiner notes there is no interruption in the fluidic channel between the magnet capture area and the sensor as shown in the instant Fig. 28. 


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699